                                                                                         I   -




                      IN THE UNITED STATES DISTRICT COURT
                                                                                    JAN - 2 2020
                      FOR THE EASTERN DISTRICT OF VIRGINIA                                          y
                                 Richmond Division


ANDRE EDMONDS,

        Plaintiff,

                                                                     Civil Action No.3:19CV827



OFFICER ABRAHAM,et aL,

        Defendants.



                                 MEMORANDUM OPINION


        By Memorandum Order entered on November 15, 2019, the Court conditionally docketed
Plaintiffs action. On November 26,2019,the United States Postal Service returned the

November 15, 2019 Memorandum Order to the Court marked,"RETURN TO SENDER," and

"Inmate Released." Since that date. Plaintiff has not contacted the Court to provide a current

address. Plaintiffs failure to contact the Court and provide a current address indicates his lack

ofinterest in prosecuting this action. See Fed. R. Civ. P. 41(b). Accordingly, the action will be
DISMISSED WITHOUT PREJUDICE.

        An appropriate Order shall accompany this Memorandum Opinion.

                                                             M. Hannah Li
                                                             United States Distrfct Judge
Date:
        January 2, 2020
Richmond, Virginia
